Citation Nr: 1203611	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-06 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and generalized anxiety disorder, to include as secondary to service-connected lumbosacral degenerative disc disease.

2.  Entitlement to service connection for a psychiatric disability other than major depressive disorder and generalized anxiety disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for a cranial disability, to include headaches.

7.  Entitlement to service connection for a bilateral neurological disability of the lower extremities, to include as secondary to service-connected lumbosacral degenerative disc disease.

8.  Entitlement to an increased rating for lumbosacral degenerative disc disease, rated 20 percent disabling prior to May 12, 2009 and 40 percent disabling since that date.

9.  Entitlement to an increased rating for right tympanic membrane perforation, currently rated noncompensable.

10.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

12.  Entitlement to SMC based on loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from August 2006 and September 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Huntington, West Virginia, respectively.  

In the August 2006 decision, the RO denied entitlement to service connection for depression, PTSD, bilateral hearing loss, tinnitus, blindness, and headaches, denied entitlement to an increased rating for right tympanic membrane perforation, and granted an increased 20 percent rating for lumbosacral degenerative disc disease, effective February 22, 2005.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Huntington, West Virginia.

In the September 2007 decision, the RO denied entitlement to bilateral neuropathy of the lower extremities, denied SMC based on loss of use of the lower extremities, and denied entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound.

In January 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In February 2010, the RO granted an increased 40 percent rating for lumbosacral degenerative disc disease, effective May 12, 2009.

The Veteran testified before the undersigned at a September 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.


During the September 2011 hearing, the Veteran raised the issue of entitlement to service connection for disabilities related to exposure to contaminated drinking water at Camp Lejeune.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability other than major depressive disorder and generalized anxiety disorder, a bilateral eye disability, a cranial disability, and a bilateral neurological disability of the lower extremities, entitlement to increased ratings for lumbosacral degenerative disc disease and right tympanic membrane perforation, entitlement to a TDIU, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's current major depressive disorder and generalized anxiety disorder are aggravated and/or are the result of his service-connected lumbosacral degenerative disc disease.

2.  The Veteran's current bilateral hearing loss is the result of an in-service injury.

3.  The Veteran's current tinnitus is the result of an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, namely major depressive disorder and generalized anxiety disorder, are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2011).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for a psychiatric disability (i.e. major depressive disorder and generalized anxiety disorder), bilateral hearing loss, and tinnitus, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim");  VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen.  

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  In this case, the Veteran applied for service connection for a psychiatric disability in May 2005.  Thus, the Veteran filed his claim prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places additional restrictions on the grant of service connection on the basis of aggravation, the new regulation is less favorable to the Veteran and appears to have a retroactive effect.  Hence the old version of the regulation will be applied in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Psychiatric Disability

A September 2011 psychiatric examination report from Wes Crum, Ph.D. reflects that the Veteran has been diagnosed as having major depressive disorder and generalized anxiety disorder.  Thus, current psychiatric disabilities have been demonstrated.

The only medical opinion as to whether the Veteran's current major depressive disorder and generalized anxiety disorder are related to his service-connected lumbosacral degenerative disc disease is that of Dr. Crum.  In his September 2011 examination report he opined that the Veteran's lumbar issues and non-ambulation issues "were substantial factors toward his current level of depression and anxiety".  

Dr. Crum reasoned that the Veteran had suffered from symptoms of depression and anxiety since his lumbar injury.  Although his emotional symptoms had been exacerbated when he became completely blind, his depression became persistent and severe once he became non-ambulatory and he suffered from extreme anhedonia and frequent suicidal ideation.  The Veteran had frequently stated that he was a burden to others and had "no real purpose to be alive."  When his lumbar and neuropathic leg pain caused him to become non-ambulatory, he no longer engaged with family or involved himself in hobbies.

The September 2011 opinion provided by Dr. Crum was based upon examination of the Veteran and a review of his records and reported history and is accompanied by a rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, there is evidence of current major depressive disorder and generalized anxiety disorder and Dr. Crum's opinion is to the effect that these current psychiatric disabilities were, at least in part, caused and/or aggravated by the Veteran's service-connected lumbosacral degenerative disc disease.  There are no medical opinions contrary to that of Dr. Crum's opinion pertaining to a relationship between these psychiatric disabilities and the service-connected lower back disability.  Thus, in light of this opinion and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed psychiatric disability, namely major depressive disorder and generalized anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

Bilateral Hearing Loss and Tinnitus

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A February 2006 VA examination report reveals that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA and that he has reported tinnitus.  See 38 C.F.R. § 3.385.  Thus, current hearing loss and tinnitus have been demonstrated.

Service treatment records reflect that in September 1970 the Veteran was treated for decreased hearing bilaterally.  Furthermore, he has reported on several occasions that he was exposed to loud noises in service associated with military weaponry (e.g. gunfire, explosives) while engaged in training exercises and with machinery.  For example, he has reported that while stationed at Parris Island, South Carolina in December 1969 he was in close proximity to an exploding grenade.  He reportedly experienced decreased hearing and tinnitus following the explosion.  He also reportedly engaged in hunting following service and experienced significant noise exposure from machines while employed at Dupont.   

The Veteran's DD 214 and service personnel records reflect that his military occupational specialty (MOS) was a reclamation and salvage man and that he was stationed at Parris Island, South Carolina from November 1969 to January 1970. The Veteran is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, there is nothing to explicitly contradict his reports and they are consistent with the evidence of record and the circumstances of his service.  Therefore, the Board finds that his reports are also credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Thus, there is evidence of current hearing disabilities and in-service noise exposure.

A June 1995 letter from Joseph Sataloff, M.D. includes an opinion that the although the Veteran's hearing loss was primarily related to his long history of ear infections, the high frequency component of his hearing loss may have been related to gunfire noise exposure.  No further explanation or reasoning was provided for this opinion.

The audiologist who conducted the February 2006 VA examination opined that the Veteran's hearing loss and tinnitus were likely ("at least as likely as not") the result of military noise exposure.  No further explanation or reasoning for this opinion was provided.

While the February 2006 opinion was not accompanied by a specific rationale, it was based upon a review of the Veteran's medical records and reported history and it reflects that his current bilateral hearing loss and tinnitus are likely related to noise exposure in service.  Also, while the June 1995 opinion is equivocal, it at least supports a conclusion that such a relationship exists.  There are no medical opinions contrary to that of the June 1995 and February 2006 opinions pertaining to whether a relationship exists between the Veteran's hearing disabilities and in-service noise exposure.  

In light of these opinions and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385.


ORDER

Entitlement to service connection for a psychiatric disability, namely major depressive disorder and generalized anxiety disorder, is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Medical records reveal that the Veteran has been diagnosed as having various bilateral eye conditions and psychiatric disabilities other than major depressive disorder and generalized anxiety disorder.  For example, a January 2006 VA psychiatric evaluation note and a May 2008 VA optometry treatment note indicated diagnoses of PTSD, presbyopia, myopia, chronic blepharitis, and a history of  astigmatism and glaucoma.

Furthermore, the Veteran has reported headaches and medical records reveal various brain abnormalities.  For example, a May 2006 MRI report from Marietta Memorial Hospital and a February 2007 VA CT report indicated diagnoses of mild microvascular ischemic changes and mild bifrontal volume loss which was slightly greater than expected for the Veteran's age.

Service treatment records reflect that the Veteran experienced vision problems in service.  He was treated for headaches in December 1969 and July 1970 and for an anxiety reaction in June 1971.  

The Veteran has also reported on numerous occasions that during grenade training at Parris Island, he pulled a fellow serviceman out of his bunker after the serviceman pulled the pin out of his grenade and dropped the grenade in the bunker.  The grenade exploded in close proximity to the Veteran.  He has reported that he experienced a concussion and vision problems in service following the explosion and that vision problems and headaches have persisted ever since that time.  He also contends that he has PTSD which is related to this stressor and has reported that he experienced bilateral leg symptoms in service.

A May 2005 examination report from Richard J. Blackburn, D.O. includes an opinion that the Veteran "very well could have had" a deteriorating optic nerve lesion due to the reported grenade blast in service.  This opinion was based on the fact that the Veteran experienced chronic headaches for an extended period of time prior to his blindness, but they abruptly stopped at the onset of his blindness.

Medical records also reflect that the Veteran was exposed to various chemicals in the course of his post-service employment and that a possible association between such exposure and his vision problems has been indicated.

In sum, there is competent evidence of current cranial and bilateral eye disabilities and current psychiatric disabilities other than major depressive disorder and generalized anxiety disorder, and in-service psychiatric symptoms, vision problems, and cranial symptoms, and an in-service psychiatric stressor.  There is also competent evidence of vision problems and headaches in the years since service and a medical opinion that the current vision problems may be related to the reported in-service grenade explosion.  However, there is contradictory evidence as to a continuity of cranial and eye symptomatology since service and Dr. Blackburn's May 2005 opinion is equivocal.   

VA's duty to obtain examinations as to the etiology of the Veteran's current bilateral eye disability and psychiatric disability other than major depressive disorder and generalized anxiety disorder and as to the nature and etiology of any current cranial disability is, therefore, triggered.  Such examinations are needed to determine whether the Veteran has a current cranial disability and to obtain medical opinions as to etiology of any such disability and of the bilateral eye and psychiatric disabilities.      

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected lower back disability may have worsened since his last VA examination in April 2009.  For example, he reported during the September 2011 hearing that he experienced progressively worsening numbness in his lower back and that he was unable to move his back forwards without losing his balance.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected lower back disability is triggered.

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Evidence associated with the Veteran's claims file reflects that he is retired, that he has reported that he was forced to retire due to his back disability, and that he is in receipt of Social Security Administration disability benefits for, among other things, his back disability.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there is some medical evidence in this regard, there is no explicit opinion as to whether the Veteran's service-connected disabilities, alone, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).

Furthermore, the claims for a TDIU and for SMC are inextricably intertwined with the other issues currently on appeal.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most recent rewrite of the manual retains this requirement.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that he rescued a fellow serviceman from a grenade that exploded inside a bunker in December 1969 while stationed at Parris Island, South Carolina.  In light of this stressor information, a remand is also required to contact the JSRRC to attempt to verify the Veteran's claimed in-service stressor.  

In an October 2011 letter, the Veteran's representative reported that the Veteran had received treatment at the VA Medical Center in Clarksburg, West Virginia (VAMC Clarksburg) as recently as August 2011.  The most recent VA treatment records in the Veteran's claims file are from VAMC Clarksburg dated in August 2009, the VA Medical Center in Hines, Illinois (VAMC Hines) dated in January 2009, the VA Medical Center in Chillicothe, Ohio (VAMC Chillicothe) dated in September 2009, the VA Medical Center in Pittsburgh, Pennsylvania (VAMC Pittsburgh) dated in June 2009, and the VA community based outpatient clinic in Marietta, Ohio dated in November 2005.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's decision regarding the grant of entitlement to service connection for a psychiatric disability, bilateral hearing loss, and tinnitus and assign initial disability ratings.

2.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

3.    Obtain and associate with the claims file all records of the Veteran's treatment for lower back, bilateral ear, psychiatric, and bilateral eye disabilities, a cranial disability (including headaches), and a bilateral neurological disability of the lower extremities from VAMC Clarksburg from August 2009 to the present, VAMC Hines from January 2009 to the present, VAMC Chillicothe from September 2009 to the present, VAMC Pittsburgh from June 2009 to the present, the VA outpatient clinic in Marietta, Ohio from November 2005 to the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.

If any records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

4.  Prepare a summary of the claimed in-service stressor for which there is sufficient information to make an inquiry, to include dates and assigned units.  The in-service stressor reported by the Veteran involves a grenade explosion inside a bunker during training in December 1969 at Parris Island, South Carolina.  This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.  

All efforts to obtain stressor verification from JSSRC must be documented in the claims file.

If any records are unavailable, the Veteran should be notified of this fact, of the efforts undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

5.  After all efforts to obtain additional treatment records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lower back disability.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of thoracolumbar spinal motion should be reported in degrees. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the thoracolumbar spine is held.

The examiner should also specify any nerves affected by the lower back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

To the extent possible, the neurological manifestations of the Veteran's service- connected lower back disability should be distinguished from those of any other lower extremity neurological disability, especially any diabetes related neurological disability.  

The examiner should also report the effects of the Veteran's service-connected lower back disability on his activities of daily living (especially with regard to whether the lower back disability renders him unable to dress, undress, keep ordinarily clean and presentable, feed himself, and/or attend to the wants of nature, or necessitates care or assistance on a regular basis to protect him against the hazards or dangers incident to his daily environment).  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current neurologic disability of the lower extremities (any such disability diagnosed since September 2004) had its onset in service or is otherwise related to a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current neurologic disability of the lower extremities (any such disability diagnosed since September 2004) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected lumbosacral degenerative disc disease.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the neurological disability prior to the aggravation.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral neurological disability of the lower extremities results in loss of use of the lower extremities (i.e. the Veteran would be equally well served by amputation with prostheses at the site of election).

In formulating the above opinions, the examiner should acknowledge and comment on the Veteran's in-service treatment for loss of use of the right lower extremity in May 1970 and numbness in his toes in June 1971.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain additional treatment records and any information from JSRRC, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than major depressive disorder and generalized anxiety disorder, including PTSD.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities other than major depressive disorder and generalized anxiety disorder (any such disability diagnosed since May 2005) had their onset in service, are related to his in-service anxiety reaction or reported in-service stressor, or are otherwise the result of a disease or injury in service.  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.

In formulating the above opinions, the examiner should acknowledge and comment on all previous psychiatric diagnoses, other than major depressive disorder and generalized anxiety disorder, provided since May 2005 (including PTSD), as well as the June 1971 anxiety reaction and the reported in-service grenade explosion.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of a reported in-service stressor in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any information from JSRRC, schedule the Veteran for a VA eye examination to determine the nature and etiology of his current bilateral eye disability. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral eye disability (any eye disability diagnosed since November 2004) had its onset in service, is related to his in-service vision problems or the reported grenade explosion, or is otherwise the result of a disease or injury in service.

The examiner should identify those diagnosed eye conditions that are refractive errors as opposed to acquired eye disabilities.

The examiner should also identify those diagnosed eye disabilities, whether diagnosed in service or otherwise, that are congenital conditions.  If any eye disability is a congenital condition, the examiner should opine as to whether the condition is a congenital defect or disease.

In formulating the above requested opinions, the examiner should specifically acknowledge and comment on the significance, if any, of the Veteran's in-service eye problems, the reported in-service grenade explosion, his post-service chemical exposure, and Dr. Blackburn's May 2005 opinion. 

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of the reported in-service grenade explosion in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service grenade explosion, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.   After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any information from JSRRC, schedule the Veteran for a VA examination to determine the nature and etiology of any current cranial disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cranial disability, including any headache disability, (any cranial disability diagnosed since November 2004) had its onset in service, is related to the Veteran's in-service headaches or the reported grenade explosion, or is otherwise the result of a disease or injury in service.

In formulating the above requested opinions, the examiner should specifically acknowledge and comment on the significance, if any, of the Veteran's in-service headaches and the reported in-service grenade explosion.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of the reported in-service grenade explosion in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service grenade explosion, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  After all efforts have been exhausted to obtain additional treatment records and any pending service connection claim have been adjudicated, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbosacral degenerative disc disease, right tympanic membrane perforation, major depressive disorder, generalized anxiety disorder, bilateral hearing loss, and tinnitus) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualifies him.

The examiner should also report whether his or her opinion would change if a psychiatric disability other than major depressive disorder and generalized anxiety disorder, a bilateral eye disability, a cranial disability, and/or a bilateral neurological disability of the lower extremities were considered service-connected disabilities.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

10.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

11.  If, after completion of instructions 1 through 10 above, there are any periods during the period from February 2005 to the present when the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

12.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


